Citation Nr: 1500286	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to August 1977 and had an additional period of active duty for training from March 1967 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Salt Lake City, Utah RO.  In December 2010, a Decision Review Officer hearing was held at the RO; a report from the hearing is included in the claims file.  In his February 2012 substantive appeal, the Veteran requested a videoconference Board hearing; however, in October 2012, he failed to report for his scheduled hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of depression/depressive disorder, not otherwise specified, and generalized anxiety disorder.  The rating decision on appeal addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

The Veteran contends that he has PTSD as a result of a personal assault that occurred while he was in service.  His representative has stated that after the personal assault occurred, poor performance began, leading to ultimate separation from active duty under Chapter 16.  The Board notes that special evidentiary development is required for PTSD claims based on personal assault.  See 38 C.F.R. § 3.304(f)(3); M21-IMR, Part IV, Subpart 2, Chapter 1, Section D, 17.  While the agency of original jurisdiction (AOJ) sent the Veteran a development letter which indicates that he was provided VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD), it does not specifically reflect that he was provided VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Trauma, the form that addresses the necessary development for claims specific to personal assault. 

Finally, records of any outstanding VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate PTSD personal assault stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. §3.304(f)(3).  The AOJ should also send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post Traumatic Stress Disorder Secondary to Personal Trauma, and request that he complete it with as much specificity as possible.  Arrange for any further development in the matter suggested by his response.

2.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative opportunity to respond.  Arrange for any further development in the matter suggested by his response.

3.  Please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for psychiatric disability.  

4.  Then review the record and complete any further development suggested, to include further VA examination. if necessary.  Then readjudicate the claim to encompass all psychiatric diagnoses found since the claim was filed in December 2009, to include depression and generalized anxiety disorder.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


